890 F.2d 417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby A. WILLIAMS, Plaintiff-Appellant,v.Robert BROWN;  John Jabe, Defendants-Appellees.
Nos. 88-2214, 89-1445.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1989.

Before KEITH and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Bobby A. Williams, a pro se Michigan state prisoner, seeks appointment of counsel on appeal from the judgment in favor of defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Williams sued the director of the Michigan Department of Corrections and the warden of the State Prison of Southern Michigan for money damages.  He alleged that defendants had ordered the security status of his cell block changed from close custody to maximum, thereby raising his security classification without a hearing in violation of due process, depriving him of numerous privileges in violation of equal protection, and subjecting him to violent conditions in violation of the eighth amendment.  Defendants filed a motion to dismiss or for summary judgment, which the magistrate recommended be granted.  The district court adopted the magistrate's recommendation over Williams's objections.


3
Upon consideration, we conclude that the district court's judgment must be affirmed as state officials acting in their official capacity cannot be sued for money damages as "persons" under 42 U.S.C. Sec. 1983.    See Will v. Michigan Dep't of State Police, 109 S. Ct. 2304, 2311 (1989).  Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.